Citation Nr: 0839925	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  05-19 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for coronary artery disease with hypercholesterolemia.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The veteran served on active duty from February 1969 to 
October 1980 and from December 1984 to April 1993.

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines.

In July 2006, to support his claim, the veteran testified at 
a hearing at the RO before the undersigned Veterans Law Judge 
of the Board (Travel Board hearing).  During the hearing he 
submitted additional evidence and waived his right to have 
the RO initially consider this evidence.  See 38 C.F.R. 
§§ 20.800, 20.1304(c) (2008).

The veteran's July 2006 hearing testimony also includes 
contentions with respect to increased disability due to 
hypertensive cardiovascular disease.  Thus, the Board finds 
that the veteran's testimony is sufficient to raise a claim 
for service connection for hypertensive cardiovascular 
disease.  The United States Court of Appeals for Veterans 
Claims ("Court") has held that VA is obligated to consider 
all issues reasonably inferred from the evidence of record.  
Douglas v. Derwinski, 2 Vet. App. 103, 109 (1992).  
Therefore, this matter is referred to the RO for appropriate 
action.


FINDING OF FACT

The veteran's coronary artery disease with 
hypercholesterolemia is not manifested by an estimated 
workload of METs (metabolic equivalents) between 5 and 7 
which results in dyspnea, fatigue, angina, dizziness, or 
syncope or evidence of congestive heart failure or left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.




CONCLUSION OF LAW

The criteria for entitlement to a disability rating in excess 
of 30 percent for coronary artery disease with 
hypercholesterolemia have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 
7005 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Notice should be provided to a claimant 
before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For an increased-compensation claim, such as this one, 
section 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. at 43-44.

Prior to the issuance of the September 2004 rating decision 
that is the subject of this appeal, the veteran was advised 
of the evidence needed to substantiate a claim for increased 
rating and of his and VA's respective duties in obtaining 
evidence.  See June 2004 letter.  In April 2005, the veteran 
was notified that disabilities are rated on the basis of 
diagnostic codes, was told of the need to present evidence to 
meet the rating criteria and to establish an effective date 
of an award, and was provided the schedular criteria for 
ratings for arteriosclerotic heart disease (coronary artery 
disease).  See April 2005 statement of the case (SOC).  Based 
on the veteran's written communications and his hearing 
testimony, the Board finds that the veteran has shown actual 
knowledge of the criteria for evaluating his heart disorder.  
Accordingly, the duty to notify has been fulfilled.

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).  This duty has also been met 
as the veteran's VA and private treatment records have been 
obtained and he was afforded an appropriate VA examination in 
connection with his claim.  The record does not suggest the 
existence of additional, pertinent evidence that has not been 
obtained.

It is noted that the veteran was scheduled to undergo a 
second VA examination in November 2005.  However, he failed 
to report for this examination and, during his July 2006 
hearing, he explained that he was unable to make this 
examination because of traffic.  The Court has held that 
"[t]he duty to assist is not always a one-way street."  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  When a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record; however, when 
the examination is scheduled in conjunction with a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655(b) 
(2008).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant or death 
of an immediate family member.  Inasmuch as the veteran has 
undergone VA examination in connection with this claim in 
June 2004, the claim must be decided based upon the results 
of this examination.  There has been substantial compliance 
with all pertinent VA law and regulations and to move forward 
with the claim would not cause any prejudice to the 
appellant.

For the reasons set forth above, the Board finds that no 
further notification or assistance is necessary, and deciding 
the appeal is not prejudicial to the veteran. 

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability is resolved in favor of the veteran.  
See 38 C.F.R. §§ 3.102, 4.3 (2008).

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

The September 2004 RO rating decision continued the veteran's 
30 percent disability rating for his service-connected 
coronary artery disease with hypercholesterolemia.

Under 38 C.F.R. § 4.104, Diagnostic Code 7005 provides 
ratings for arteriosclerotic heart disease (coronary artery 
disease), and requires documented coronary artery disease.  A 
10 percent disability rating is warranted when 
arteriosclerotic heart disease (coronary artery disease) 
results in workload of greater than 7 METs but not greater 
than 10 METs results in dyspnea, fatigue, angina, dizziness, 
or syncope, or; when continuous medication is required.  A 30 
percent disability rating is warranted when arteriosclerotic 
heart disease results in workload of greater than 5 METs but 
not greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or X-ray.  A 
60 percent disability rating is warranted when 
arteriosclerotic heart disease results in more than one 
episode of acute congestive heart failure in the past year, 
or; workload of greater than 3 METs but not greater than 5 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  A 100 percent disability 
rating is warranted when arteriosclerotic heart disease 
results in chronic congestive heart failure or; workload of 3 
METs or less results in dyspnea, fatigue, angina, dizziness, 
or syncope, or; left ventricular dysfunction with an ejection 
fraction of less than 30 percent.

A Note to Diagnostic Code 7005 provides that, if non-service-
connected arteriosclerotic heart disease is superimposed on 
service-connected valvular or other non-arteriosclerotic 
heart disease, the adjudicator is to request a medical 
opinion as to which condition is causing the current signs 
and symptoms.

At the veteran's June 2004 VA examination he complained of on 
and off chest heaviness two to three times per week which is 
sometimes accompanied by dizziness, shortness of breath and 
difficulty in breathing.  He reported no recent 
hospitalizations and no syncope.  He also reported good 
response to treatment with no side effects.  The diagnosis 
and opinion was CAD (coronary artery disease) with 
hypercholesterolemia, EF (ejection fraction) was 83 percent 
and METs were 8 with the examiner noting that stress test was 
inadequate.  Specifically, a June 2004 report of Multistage 
Exercise Tolerance testing notes that the veteran achieved 
less than 85 percent of predicted maximum heart rate response 
and as such, this test is inadequate for proper 
interpretation of stress-induced ischemia.  The report also 
notes that the veteran was, nevertheless, able to perform 4 
minutes of exercise using the Bruce protocol equivalent to 8 
METS, functional class I with leg pain as endpoint.  The 
comments included inadequate stress test secondary to leg 
pain with normal BP (blood pressure) and heart rate response 
to exercise and functional class I at 8 METS.  

Private treatment records reflect that the veteran underwent 
left heart catheterization and coronary angiogram in 
September 2004.  The final diagnosis was coronary artery 
disease, left main disease, totally occluded LAD (left 
anterior descending) S/P TCT.   

A June 2005 statement from the private physician notes that 
the veteran complained of easy fatigability and shortness of 
breath even on mild exertion.  The diagnoses listed on this 
statement include coronary artery disease, left main disease, 
totally occluded LAD S/P transcutaneous angioplasty and 
hypertensive cardiovascular disease, fairly controlled.  

Accordingly, as noted above, the veteran was scheduled to 
undergo another VA heart examination; however, he failed to 
report for this examination.  

Private treatment records include a June 2006 private Medical 
Certificate which reflects diagnoses of hypertension, angina 
pectoris, and atherosclerotic heart disease.  

The Board finds after careful review of the veteran's VA 
examination and private treatment reports and comparing them 
to the rating criteria that the veteran does not meet the 
criteria for the next higher rating of 60 percent.  The 
medical evidence does not show that his service-connected 
coronary artery disease with hypercholesterolemia resulted in 
more than one episode of acute congestive heart failure in 
the past year, or; workload of greater than 3 METs but not 
greater than 5 METs resulted in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent.

The Board acknowledges the veteran's contentions and notes 
that, as a layperson, the veteran can certainly provide an 
eyewitness account of his visible symptoms.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  However, it is 
important to note that a layperson is generally incapable of 
opining on matters requiring medical knowledge.  Routen v. 
Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. 
West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 
404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In this regard, it is further noted that, during his July 
2006 hearing, the veteran testified that his increased 
impairment is the result of hypertensive cardiovascular 
disease.  However, service connection for hypertensive 
cardiovascular disease is not presently in effect and, as 
noted above, it is referred to the RO for appropriate action.  

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether staged 
ratings for the veteran's service-connected coronary artery 
disease with hypercholesterolemia is appropriate.  However, 
in the present case, there is no evidence to demonstrate that 
the symptoms associated with this disorder have fluctuated so 
as to warrant staged ratings.  

There is no evidence that the manifestations of the veteran's 
service-connected coronary artery disease with 
hypercholesterolemia is unusual or exceptional to demonstrate 
that the rating schedule is inadequate for determining the 
proper level of disability.  Therefore, the Board finds that 
the criteria for submission for an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Thun v. 
Peake, 22 Vet. App. 111 (2008); see also Bagwell v. Brown, 9 
Vet. App. 237 (1996).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 30 percent for the veteran's service-connected 
coronary artery disease with hypercholesterolemia.  As the 
preponderance of the evidence is against this claim, the 
doctrine of reasonable doubt is not for application.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).  Accordingly, the appeal is 
denied.


ORDER

An increased rating in excess of 30 percent for the service-
connected coronary artery disease with hypercholesterolemia 
is denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


